December 20, 2011 VIA EDGAR Mr.RobertS. Littlepage, Jr. Accountant Branch Chief Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, DC 20549-0407 Re: Orbital Sciences Corporation Form 10-K for the Fiscal Year Ended December31, 2010 Form 10-Q for the Fiscal Quarter Ended September 30, 2011 Dear Mr.Littlepage, Reference is made to the Commission Staff’s letter to Orbital Sciences Corporation (the “Company”) of December 8, 2011, providing comments on the filings set forth above.This is to confirm our telephone conversation with Mr. Dean Suehiro, Senior Staff Accountant, on December 16, 2011, in which the Company requested and was granted an extension of the time to respond to the Staff’s comments to January 23, 2012.We greatly appreciate the Staff's willingness to accommodate our extension request. Please do not hesitate to contact me at 703-406-5505 if you have any questions regarding the foregoing. Sincerely, /s/ James S. Black, II James S. Black, II Assistant General Counsel
